DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 14 and 15 had been canceled.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 11, there is insufficient antecedent basis for the claim limitation “the short circuit ratio”.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (2017/0244251) (hereinafter “Nielsen”) in view of Helle et al. (2011/0025059) (“Helle”).
Regarding claim 1, Nielsen discloses a method (Fig.4, please refer to the whole reference for detailed) for operating a renewable energy power plant, the renewable energy power plant comprising a plurality of renewable energy generators configured to supply power to an external grid (¶ 1 and 10), a plurality of power dissipation systems operable to dissipate power generated by the renewable energy generators (please refer to at least ¶ 6-10 and 14), and a battery storage system operable to absorb power generated by the renewable energy generators (¶ 9 and 14); the method comprising: performing a ramped active power recovery operation (Fig.2(b) shows ramped active power Pgrid from T=0) following a voltage deviation (please refer to at least ¶ 42, 47 and 48), and controlling the battery storage system during the ramped active power 
Nielsen doesn’t explicitly disclose monitoring the statuses of the power dissipation systems; and controlling the battery storage system during the ramped active power recovery operation to absorb power generated by the renewable energy generators in dependence on the monitored statuses of the power dissipation systems.
Helle discloses an example of monitoring the statuses of the power dissipation systems (¶ 34, 38 and 61; and where ¶ 38 states that “the allowed amount of electrical energy may be determined from a thermal capacity of a power dissipation element”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen with the teaching of Helle to monitor the statuses of the power dissipation systems; and controlling the battery storage system during the ramped active power recovery operation to absorb power generated by the renewable energy generators in dependence on the monitored statuses of the power dissipation systems (since Helle mentions that the allowable amount of electrical energy vary according to a thermal capacity of a power dissipation element, thus to be properly absorb power generated by the renewable energy generators, it is required to control the battery storage system in dependence on the monitored statuses (temperature) of the power dissipation systems). The suggestion/motivation would have been to determine allowed amount of electrical energy of power dissipation means as taught by Helle.
Regarding claim 2, Nielsen is used to reject claim 1 above.

Nielsen doesn’t disclose the monitoring the statuses of the power dissipation systems comprises performing a heat and/or energy mapping operation for each power dissipation system.
Helle discloses an example of the monitoring the statuses of the power dissipation systems comprises performing a heat and/or energy mapping operation for each power dissipation system (¶ 34, 38 and 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen with the teaching of Helle to provide the monitoring the statuses of the power dissipation systems comprises performing a heat and/or energy mapping operation for each power dissipation system.. The suggestion/motivation would have been to determine allowed amount of electrical energy of power dissipation means as taught by Helle. 
Regarding claim 3, Nielsen is used to reject claim 1 above.
Nielsen doesn’t disclose the monitoring the statuses of the power dissipation systems comprises determining the thermal capacity of each power dissipation system.
Helle discloses an example of the monitoring the statuses of the power dissipation systems comprises determining the thermal capacity of each power dissipation system (¶ 34, 38 and 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen with the teaching of Helle to provide the monitoring the statuses of the power dissipation systems comprises 
Regarding claim 4, Nielsen is used to reject claim 1 above.
Nielsen discloses the power dissipation systems are participated in a ramped active power recovery operation following a voltage deviation (please refer to at least ¶ 42, 47 and 48).
Nielsen doesn’t disclose the monitoring the statuses of the power dissipation systems comprises monitoring which of the power dissipation systems are currently available to participate. 
Helle discloses an example of the monitoring the statuses of the power dissipation systems comprises monitoring which of the power dissipation systems are currently available to participate (¶ 34, 38 and 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen with the teaching of Helle to provide the monitoring the statuses of the power dissipation systems comprises monitoring which of the power dissipation systems are currently available to participate. The suggestion/motivation would have been to determine allowed amount of electrical energy of power dissipation means as taught by Helle.
Regarding claim 5, Nielsen is used to reject claim 1 above.
Nielsen discloses the power dissipation systems are participated in a ramped active power recovery operation following a voltage deviation (please refer to at least ¶ 42, 47 and 48). 

Helle discloses an example of the monitoring the statuses of the power dissipation systems comprises determining the number of power dissipation systems that are currently available or unavailable to participate (¶ 34, 38 and 61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen with the teaching of Helle to provide the monitoring the statuses of the power dissipation systems comprises determining the number of power dissipation systems that are currently available or unavailable to participate. The suggestion/motivation would have been to determine allowed amount of electrical energy of power dissipation means as taught by Helle.
Regarding claim 8, Nielsen is used to reject claim 1 above.
Nielsen discloses the performing the ramped active power recovery operation comprises applying a ramp rate for each power dissipation system (¶ 1, 6-10 and 14). 
Nielsen doesn’t disclose the performing the ramped active power recovery operation comprises applying a ramp rate for each power dissipation system in dependence on the status of that power dissipation system.
Helle discloses an example of monitoring the statuses of the power dissipation systems (¶ 34, 38 and 61; and where ¶ 38 states that “the allowed amount of electrical energy may be determined from a thermal capacity of a power dissipation element”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen with the teaching of Helle  (since Helle mentions that the allowable amount of electrical energy vary according to a thermal capacity of a power dissipation element, thus to be properly absorb power generated by the renewable energy generators, it is required to control the battery storage system in dependence on the monitored statuses (temperature) of the power dissipation systems). The suggestion/motivation would have been to determine allowed amount of electrical energy of power dissipation means as taught by Helle.
Regarding claim 10, Nielsen is used to reject claim 1 above.
Nielsen doesn’t disclose monitoring the renewable energy power plant, the external grid and/or a connection between the renewable energy power plant and the external grid in order to detect a predetermined grid condition such as a weak grid condition.
Helle discloses an example of monitoring the renewable energy power plant, the external grid and/or a connection between the renewable energy power plant and the external grid in order to detect a predetermined grid condition such as a weak grid condition (¶ 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen with the teaching of Helle to provide monitoring the renewable energy power plant, the external grid and/or a connection between the renewable energy power plant and the external grid in order to detect a predetermined grid condition such as a weak grid condition.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (2017/0244251) (hereinafter “Nielsen”) in view of Helle et al. (2011/0025059) (“Helle”) and Muszynski et al. (2018/0283351) (“Muszynski”).
Regarding claim 11, Nielsen is used to reject claim 1 above.
Nielsen doesn’t disclose the predetermined grid condition such as a weak grid condition is detected in dependence on the short circuit ratio of the external grid.
Muszynski discloses an example of a weak grid condition is detected in dependence on the short circuit ratio of the external grid (¶ 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen in view of Helle with the teaching of Muszynski to provide the predetermined grid condition is detected in dependence on the short circuit ratio of the external grid. The suggestion/motivation would have been to support that a weak grid condition is detected in dependence on the short circuit ratio of the external grid.

8.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (2017/0244251) (hereinafter “Nielsen”) in view of Helle et al. (2011/0025059) (“Helle”) and Gupta et al. (2016/0308369) (“Gupta”).
Regarding claim 16, Nielsen discloses a controller (Fig.4, please refer to the whole reference for detailed), comprising one or more processors (Wind turbine Control in Fig.4) configured to perform an operation to control a renewable energy power plant comprising a plurality of renewable energy generators configured to supply power to an external grid (¶ 1 and 10), a plurality of power dissipation systems operable to dissipate 
Nielsen doesn’t explicitly disclose a memory; one or more processors communicatively coupled to the memory; monitoring the statuses of the power dissipation systems; and controlling the battery storage system during the ramped active power recovery operation to absorb power generated by the renewable energy generators in dependence on the monitored statuses of the power dissipation systems.
Gupta discloses an example of a controller (124) comprising: a memory; one or more processors communicatively coupled to the memory (¶ 35).
Helle discloses an example of monitoring the statuses of the power dissipation systems (¶ 34, 38 and 61; and where ¶ 38 states that “the allowed amount of electrical energy may be determined from a thermal capacity of a power dissipation element”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen with the teaching of Gupta and Helle to provide one or more processors communicatively coupled to the memory; monitoring the statuses of the power dissipation systems; and controlling the battery storage system during the ramped active power recovery operation to absorb power since Helle mentions that the allowable amount of electrical energy vary according to a thermal capacity of a power dissipation element, thus to be properly absorb power generated by the renewable energy generators, it is required to control the battery storage system in dependence on the monitored statuses (temperature) of the power dissipation systems). The suggestion/motivation would have been to determine allowed amount of electrical energy of power dissipation means as taught by Helle.
Regarding claim 17, Nielsen discloses a controller (Fig.4, please refer to the whole reference for detailed), comprising one or more processors (Wind turbine Control in Fig.4) configured to perform an operation to control a renewable energy power plant comprising a plurality of renewable energy generators configured to supply power to an external grid (¶ 1 and 10), a plurality of power dissipation systems operable to dissipate power generated by the renewable energy generators (please refer to at least ¶ 6-10 and 14), and a battery storage system operable to absorb power generated by the renewable energy generators (¶ 9 and 14); the method comprising: performing a ramped active power recovery operation (Fig.2(b) shows ramped active power Pgrid from T=0) following a voltage deviation (please refer to ¶ 42, 47 and 48), and controlling the battery storage system during the ramped active power recovery operation to absorb power generated by the renewable energy generators (please refer to at least information related to Fig.2 and at least ¶ 13, 42, 47 and 48).
Nielsen doesn’t explicitly disclose a computer program product containing instructions which, when executed by one or more computer processors, performs an in dependence on the monitored statuses of the power dissipation systems.
Helle discloses an example of monitoring the statuses of the power dissipation systems (¶ 34, 38 and 61; and where ¶ 38 states that “the allowed amount of electrical energy may be determined from a thermal capacity of a power dissipation element”).
Gupta discloses an example of a computer program product containing instructions which, when executed by one or more computer processors, (124) performs an operation, to control operation of a renewable energy power plant (Fig.1; ¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nielsen with the teaching of Helle and Gupta to provide a computer program product containing instructions which, when executed by one or more computer processors, performs an operation, to control operation of a renewable energy power plant; monitoring the statuses of the power dissipation systems; and controlling the battery storage system during the ramped active power recovery operation to absorb power generated by the renewable energy generators in dependence on the monitored statuses of the power dissipation systems (since Helle mentions that the allowable amount of electrical energy vary according to a thermal capacity of a power dissipation element, thus to be properly absorb power generated by the renewable energy generators, it is required to control the battery storage system in dependence on the monitored statuses (temperature) of the power dissipation systems). The suggestion/motivation would have been to determine allowed amount of electrical energy of power dissipation means as taught by Helle.

Allowable Subject Matter
9.	Claims 6, 7, 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J. Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Richard Tan/Primary Examiner 2849